CIVIL PROCEDURAL RULES COMMITTEE
                                ADOPTION REPORT

                             Amendment of Pa.R.Civ.P. 205.6

       On December 1, 2021, the Supreme Court amended Pennsylvania Rule of Civil
Procedure 205.6 to conform the rule to recent amendments to the Case Records Public
Access Policy of the Unified Judicial System of Pennsylvania adopted on October 6,
2021. The Civil Procedural Rules Committee has prepared this Adoption Report
describing the rulemaking process. An Adoption Report should not be confused with
Comments to the rules. See Pa.R.J.A. 103, Comment. The statements contained herein
are those of the Committee, not the Court.

        Effective January 1, 2022, the amendments to Section 7.0(A) and (C) of the Policy
require filers to safeguard confidential information using a Confidential Information Form.
Prior to the amendments, the Policy provided an option for a court to adopt a rule or order
to permit the filing of a document in two versions, a “Redacted Version” and an
“Unredacted Version” rather than require the use of the Confidential Information Form. In
addition, Section 9.0(H) has been added to indicate that the amendments to the Policy
do not apply retroactively to documents filed with a court prior to their effective date.

          Pa.R.Civ.P. 205.6 governs confidential information and confidential documents in
civil filings, including the certification that a filing is compliant with the Policy. Conforming
amendments have been made to delete references within the rule and comment relating
to the option for a court to require redacted and unredacted versions of a document when
safeguarding confidential information.